Order, Supreme Court, New York County (Carol Berkman, J.), entered on or about April 26, 2006, which denied defendant’s application for resentencing pursuant to the 2005 Drug Law Reform Act (L 2005, ch 643), unanimously affirmed.
“[S]ubstantial justice” dictates that defendant’s application be denied (L 2005, ch 643, § 1), in view of the seriousness of the underlying offense and defendant’s criminal record (see e.g. People v Vasquez, 41 AD3d 111 [2007], lv dismissed 9 NY3d 870 [2007]). Concur—Lippman, P.J., Gonzalez, Moskowitz and Acosta, JJ.